12 So. 3d 887 (2009)
Ronald DANIELS, and Rowena Daniels, individually and as parents and next friends of Ronald Daniels, Jr., a minor, Appellants,
v.
David DRUCKER, M.D. and South Florida Pediatric Surgeons, P.A., Appellees.
No. 4D08-2746.
District Court of Appeal of Florida, Fourth District.
June 24, 2009.
Rehearings Denied August 5, 2009 and August 13, 2009.
*888 Ronald Daniels and Rowena Daniels, Pompano Beach, pro se.
Shelley H. Leinicke of Wicker, Smith, O'Hara, McCoy & Ford, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla. 1979).
GROSS, C.J., WARNER and CIKLIN, JJ., concur.